United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sayreville, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1957
Issued: February 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 25, 2015 appellant, through counsel, filed a timely appeal of an August 20,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to an accepted July 18, 2013 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 20, 2015 decision, OWCP received additional evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20
C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G.,
58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On July 18, 2013 appellant, then a 34-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date he sustained swelling of the back of his head, a possible
concussion, and neck stiffness when empty tubs stacked too high fell on his neck and head.
By letter dated July 30, 2013, OWCP informed appellant that the evidence of record was
insufficient to establish his claim. Appellant was advised as to the medical and factual evidence
required and given 30 days to provide this information.
In support of his claim appellant submitted an August 1, 2013 cervical x-ray and
disability notes dated August 5 and 19, 2013 from Dr. Faheem A. Abbasi, a treating Boardcertified physiatrist. The cervical x-ray revealed C4-5 and C6-7 degenerative changes.
By decision dated September 6, 2013, OWCP denied appellant’s claim as it found that he
had failed to establish fact of injury. Specifically, it found the record contained no medical
evidence diagnosing a condition in connection with the accepted July 18, 2013 employment
incident.
In progress notes dated July 18, 22, and 30, 2013, Dr. Abbasi reported that appellant was
seen for neck pain and that on July 22, 2012 he was also seen for hip and low back pain.
Appellant related that the neck pain was new, but the hip and back pain were old symptoms. He
had advised that the neck pain started after empty boxes fell on his neck and head at work on
July 18, 2013. Physical examination findings were provided. Diagnoses included cervical disc
displacement without myelopathy, cervicalgia/neck pain, nonallopathic cervical region lesion,
cervical sprain/strain due to an employment injury, muscle spasm, and lumbar facet disease.
Dr. Abbasi, in progress notes dated August 5, 2013, related that appellant had been seen
for tightness and neck pain since July 18, 2013 when he was at work and empty boxes fell on his
neck and head. Appellant related that the neck pain began on July 18, 2013, while his low back
pain has been present for the past seven years. A cervical examination revealed painful and
limited range of motion, positive Spurling’s test on the right side, and painful facet loading.
Diagnoses included cervical disc displacement without myelopathy, cervicalgia/neck pain,
nonallopathic cervical region lesion, cervical sprain/strain due to an employment injury, muscle
spasm, and lumbar facet disease.
In progress notes dated October 4, November 11 and December 2, 2013, Dr. Abbasi
noted that appellant was seen for pain complaints involving his neck, lower back, and upper
back. Under history of illness, he reported that appellant’s pain had been persistent and began
several years ago. Dr. Abbasi noted that appellant had suffered a neck injury at work a few
months prior when boxes fell on his head. On November 11 and December 2, 2013 he reviewed
a January 29, 2011 magnetic resonance imaging (MRI) scan which revealed mild L3-4 disc
bulging and facet hypertrophy, mild L4-5 facet degeneration and disc bulging, C5-6 and C6-7
degenerative changes, and diffuse L5-S1 disc bulge. A cervical spine physical examination
revealed pain and limited range of motion, right positive Spurling’s test, painful facet loading,
positive jump sign, and trigger points noted over the scapulothoracic area. Diagnoses included

2

lumbosacral disc displacement without myelopathy, cervical spondylosis without myelopathy,
and nonallopathic lumbar region lesion.
By letter dated September 4, 2014, appellant’s counsel requested reconsideration and
submitted medical evidence in support of his request.
In a November 13, 2013 report, Dr. Abbasi noted that appellant’s neck pain began after
empty boxes fell on his neck and head on July 18, 2013 while he was at work. Since the July 18,
2013 incident appellant continued to have neck pain and tightness. Dr. Abbasi diagnosed
cervical strain/sprain and cervical disc herniation bulge, which he attributed to the July 18, 2013
employment incident.
Dr. Arthur Becan, a Board-certified orthopedic surgeon, reported on July 22, 2014 that
appellant had physical examination findings, with diagnoses of chronic post-traumatic cervical
strain/sprain, herniated cervical discs, left C5-7 cervical radiculopathy, aggravation of
preexisting lumbosacral facet degeneration, chronic post-traumatic lumbosacral strain/sprain, and
right L5 radiculopathy. He opined that the July 18, 2013 employment incident “was the
competent producing factor” of appellant’s objective and subjective findings.
By decision dated December 2, 2014, OWCP denied modification of the September 6,
2013 decision, finding the evidence insufficient to establish that the diagnosed conditions were
causally related to the accepted July 18, 2013 employment incident.
In a letter dated May 22, 2015, counsel again requested reconsideration and submitted the
following evidence in support of the request.
A December 11, 2014 MRI scan revealed cervical spondylotic changes greater on the
right and most significantly at C5-6 and C6-7.
In a February 20, 2015 report, Dr. Becan noted that on July 18, 2013 appellant was struck
on the head by falling mail which caused a cervical spine extension injury and a low back injury
as the result of appellant’s twisting his back when he fell backwards. Diagnoses included
traumatic cervical strain/sprain, cervical herniated discs, left C5, C6, C7 cervical radiculopathy,
aggravation of preexisting lumbosacral spine pathology, chronic post-traumatic lumbosacral
strain/sprain and L5 right radiculopathy. A review of a December 11, 2014 cervical MRI scan
revealed C3-4, C4-5 bulging discs and C4-5, C6-7 disc osteophyte complexes. Dr. Becan also
reviewed an April 8, 2014 electromyography and nerve conduction studies which showed L5
lumbar radiculopathy.
By decision dated August 20, 2015, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
3

Supra note 1.

3

States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
Appellant alleged that he injured his neck and head on July 18, 2013 when empty tubs,
which were stacked too high, fell on his neck and head. OWCP has accepted that the July 18,
2013 employment incident occurred. The issue is whether the medical evidence establishes that
appellant sustained an injury as a result of this incident

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

The Board finds that appellant has not established that the July 18, 2013 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.12
In support of his claim appellant initially submitted medical reports and disability notes
from Dr. Abbasi. Dr. Abbasi diagnosed cervical disc displacement without myelopathy,
cervicalgia/neck pain, nonallopathic cervical region lesion, cervical sprain/strain, muscle spasm,
and lumbar facet disease. He opined that the cervical sprain/strain and cervical disc herniation
bulge had been caused by the July 18, 2013 employment incident. Dr. Abbasi advised that
appellant was totally disabled. However, he failed to provide any rationale explaining how the
July 18, 2013 employment incident caused the diagnosed cervical conditions. Medical
conclusions unsupported by rationale are of diminished probative value.13 The medical reports
do not provide a rationalized opinion explaining how appellant sustained a cervical condition on
July 18, 2013. The Board also notes that on November 11 and December 2, 2013 Dr. Abbasi
reviewed a January 29, 2011 MRI scan, which he noted revealed C5-6 and C6-7 degenerative
changes. Dr. Abbasi’s conclusory statement that appellant’s cervical conditions were caused by
the July 18, 2013 employment incident is further diminished by his failure to explain the
relationship of the degenerative cervical changes found in the 2011 MRI scan study, to
appellant’s current condition. Thus, his reports are insufficient to support appellant’s burden of
proof.
Appellant also submitted reports dated February 20 and July 22, 2014 from Dr. Becan
who diagnosed traumatic cervical and lumbar strains/sprains, cervical herniated discs, left C5,
C6, C7 cervical radiculopathy, aggravation of preexisting lumbosacral spine pathology, chronic
post-traumatic lumbosacral strain/sprain, and L5 right radiculopathy. Dr. Becan’s reports are
insufficient to establish causal relationship because he does not provide a fully-rationalized
explanation of how the July 18, 2013 employment incident caused appellant’s injuries; rather he
stated in his July 22, 2013 report a general conclusion that the July 18, 2013 employment
incident was a competent producing factor for appellant’s subjective and objective findings. To
meet his burden of proof, appellant must submit rationalized medical opinion evidence based on
a complete factual and medical background supporting such a causal relationship.14 Dr. Becan’s
general statement is not a rationalized explanation of a causal relationship.
In the February 20, 2014 report, Dr. Becan opined that appellant’s conditions were
caused when he sustained a cervical spine extension injury due to mail falling on his head and a
low back condition as the result of twisting when he fall backwards. In his CA-1 form appellant
did not state that mail fell on his head nor that he twisted his back and fell backwards. He
claimed a neck and head injury as the result of the July 18, 2013 employment incident when
empty tubs fell on his head. Appellant did not claim a lumbar back or lower extremity condition
on the Form CA-1 as a result of the July 18, 2013 employment incident. The Board has held that
12

J.J., supra note 10; Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

13

See V.M., Docket No. 15-601 (issued May 19, 2015); Willa M. Frazier, 55 ECAB 379 (2004); Jacquelyn L.
Oliver, 48 ECAB 232 (1996).
14

J.C., Docket No. 11-1513 (issued April 16, 2012); Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

medical conclusions based on an inaccurate or incomplete factual history are of diminished
probative value.15 Thus, Dr. Becan’s February 20, 2014 report is insufficient to establish his
claim. Accordingly, appellant has not submitted medical evidence sufficient to establish that the
accepted employment incident of July 18, 2013 caused a cervical or lumbar condition and
therefore he has not met his burden of proof to establish an injury sustained in the performance
of duty.
The record contains MRI scans diagnosing cervical conditions. As they are diagnostic
tests, causal relationship was not addressed and are insufficient to support appellant’s claim that
his cervical condition was causally related to the accepted July 18, 2013 employment incident.16
On appeal counsel argues that the July 18, 2013 employment incident caused a direct
injury to appellant’s cervical and upper extremities as well as aggravating his preexisting lumbar
and lower extremity conditions. As discussed above, appellant failed to submit any rationalized
medical evidence explaining how the diagnosed conditions were causally related to the accepted
July 18, 2013 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury on
July 18, 2013 causally related to the accepted employment incident.

15

M.W., 57 ECAB 710 (2006); Robert H. St. Onge, 43 ECAB 1169 (1992).

16

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 20, 2015 is affirmed.
Issued: February 23, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

